
	
		I
		111th CONGRESS
		2d Session
		H. R. 4666
		IN THE HOUSE OF REPRESENTATIVES
		
			February 23, 2010
			Mr. Owens (for
			 himself, Mr. Welch, and
			 Mr. McIntyre) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure, and in addition to the
			 Committee on Financial
			 Services, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Public Works and Economic Development Act of
		  1965 to establish a grant program to support cluster-based economic development
		  efforts.
	
	
		1.Short titleThis Act may be cited as the
			 Cluster-Based Economy Enhancement Act
			 of 2010.
		2.Grants for
			 cluster-based economic development
			(a)In
			 generalTitle II of the Public Works and Economic Development Act
			 of 1965 (42 U.S.C. 3141 et seq.) is amended by adding at the end the
			 following:
				
					219.Grants for
				cluster-based economic development
						(a)DefinitionsIn
				this section, the following definitions apply:
							(1)ClusterThe
				term cluster means a geographic concentration of business entities
				that—
								(A)are competing,
				complementary, or interdependent firms and industries;
								(B)do business with
				one another; and
								(C)have common needs
				for talent, technology, and infrastructure.
								(2)Eligible
				applicantThe term eligible applicant means—
								(A)a State or local
				government;
								(B)an institution of
				higher education; or
								(C)a nonprofit
				economic development organization.
								(3)RegionThe term region means any of
				the following regions, if on the date of submission of an application for a
				grant under this section the region meets one or more of the criteria described
				in section 301(a):
								(A)The Delta Region, as described in section
				382A(2) of the Consolidated Farm and Rural Development Act (7 U.S.C.
				2009aa(2)).
								(B)The Northern Great Plains Region, as
				described in section 383A(4) of the Consolidated Farm and Rural Development Act
				(7 U.S.C. 2009bb(4)).
								(C)The Southeast Crescent Region, as described
				in section 15731 of title 40, United States Code.
								(D)The Southwest Border Region, as described
				in section 15732 of title 40, United States Code.
								(E)The Northern Border Region, as described in
				section 15733 of title 40, United States Code.
								(F)The Appalachian
				Region, as described in section 14102 of title 40, United States Code.
								(G)Such other region
				as the Secretary determines appropriate.
								(b)Block
				grants
							(1)In
				generalOn the application of an eligible applicant, the
				Secretary may make a block grant to the applicant—
								(A)to assess the potential for the development
				of clusters and the enhancement of existing clusters in a region;
								(B)to establish cluster development programs
				in a region; and
								(C)to promote cluster
				development programs in a region and support the staff who operate such
				programs.
								(2)Use of
				grantsA recipient of grant funds under this subsection may use
				the funds to provide assistance for startup costs, worker training, relocation
				costs, planning, and other projects identified by the recipient that are
				consistent with the purposes of this section.
							(c)Cost
				sharing
							(1)In
				generalThe Federal share of the cost of a project carried out
				using funds made available under this section shall be 50 percent.
							(2)In-kind
				contributionsNot more than 50 percent of the non-Federal share
				of the cost of a project carried out using funds made available under this
				section may be provided through in-kind contributions.
							(3)Inapplicability
				of certain sectionSection 204 shall not apply to this
				section.
							(d)Reports to
				Congress
							(1)In
				generalThe Secretary shall submit to Congress reports on the
				results of the program established under this section.
							(2)Frequency of
				reportsThe Secretary shall submit a report under this subsection
				annually for the first 4 years of the program and biennially thereafter.
							(e)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $50,000,000. Such sums shall remain available until
				expended.
						.
			(b)Conforming
			 amendmentThe table of contents contained in section 1(b) of the
			 Public Works and Economic Development Act of 1965 (42 U.S.C. 3121 note) is
			 amended by inserting after the item relating to section 218 the
			 following:
				
					
						Sec. 219. Grants for
				cluster-based economic
				development.
					
					.
			
